PER CURIAM:
En trámite post sentencia dictada por esti-pulación, la parte actora, Tomás Aponte Sutton, obtuvo orden del tribunal (Ismael O’Neill Rosa, J.), que dispone el embargo de los activos y fondos de la recurrente, Asociación de Garantía de Seguros Misceláneos. No conforme dicha entidad acudió ante nos y en vista del mérito de la cuestión envuelta, concedimos término ál recurrido Aponte Sutton para que compareciera a mostrar causa por la cual no deberíamos revocar dicho dictamen.
El examen de los propósitos y motivos de la Ley Núm. 134 de 23 de julio de 1974 —creadora de la Asociación de Garan-tías de Seguros Misceláneos, 26 L.P.R.A. see. 3806 et seq.— y su dinámica operational nos mueve a concluir que los fondos y activos de esa entidad, como regla general, no están expues-tos a trámite de embargo alguno, según se desprende de lo dispuesto en el Art. 40.130 del Código de Seguros, a saber, “ [e] n el curso del procedimiento de cobro en Puerto Rico o en cualquier estado recíproco, no se entablará ni mantendrá en el Tribunal de Puerto Rico ninguna acción o procedimiento de la naturaleza de embargo, orden para prohibir el uso, o de ejecución contra el asegurador deudor o su activo. Cualquier gravamen obtenido mediante tal acción o procedimiento den-tro de los cuatro meses anteriores a la iniciación de un pro-cedimiento de cobro, o en cualquier fecha posterior, será nulo en cuanto a los derechos que surjan en dicho procedimiento de cobro”, 26 L.P.R.A. see. 4013. Adviértase que este precepto resulta aplicable a los trámites de la Asociación en virtud de significado estatutario de “procedimiento de cobro”, esto es, *652. . cualquier procedimiento que se entable contra un ase-gurador con el fin de liquidar, rehabilitar, reorganizar o con-servar al mismo”. (Bastardillas nuestras.) 26 L.P.R.A. see. 4007(2). Véase Caribbean Insurance Co. v. Tribunal Superior, 98 D.P.R. 919, 923 (1970). Dentro del diseño estatu-tario que nos ocupa, la Asociación sustituye al asegurador-deudor y queda cobijada por esta prohibición legal.
Independientemente de lo expuesto, acceder a lo solicitado por el recurrido Aponte Sutton sería ir contra la política pública establecida por la Asamblea Legislativa, pues ello mermaría los fondos disponibles en beneficio de unos pocos y en detrimento de la mayoría de los reclamantes, en particular aquellos grupos de personas, tales como viudas necesi-tadas, menores de edad e incapacitados a las cuales el Legis-lador les otorgó prioridad para el pago. Propiciaría ante los tribunales una carrera y pugna de acreedores interesados en cobrar, mediante embargos, sus respectivos créditos, destru-yéndose así el ordenado desembolso de pagos y de prioridades contemplado en el Plan de Pago para la Liquidación de Recla-maciones contra la Commonwealth Ins. Co. establecido por la Asociación y aprobado por el Comisionado de Seguros.

Se expide el auto solicitado y se revoca la resolución de 28 de octubre de 1980. Se ordena al foro de instancia que adopte las medidas tendentes a recobrar los fondos en cues-tión.

El Juez Asociado Señor Díaz Cruz no intervino.